Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00042-CV

            Joseph M. ESPARZA d/b/a Volaire Jet Interiors and Volaire Jet Interiors, Inc.,
                                         Appellants

                                                   v.

                                        Chad F. CHRISTIAN,
                                              Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2017CV03128
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: September 26, 2018

VACATED AND DISMISSED

           The parties have filed a joint motion to vacate the trial court’s judgment and dismiss this

appeal because they have reached an agreement that resolves this dispute. We grant the parties’

motion, vacate the trial court’s October 12, 2017 judgment, and dismiss this appeal. See TEX. R.

APP. P. 42.1(a)(2); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.—San

Antonio 2001, no pet.).

                                                    PER CURIAM